In an action to recover damages for breach of a lease, the defendants Blodnick, Gordon, Blodnick & Zelin and Blodnick, Gordon, Fletcher & Sibell, EC., appeal from an order of the Supreme Court, Nassau County (Peck, J.), dated November 20, 2002, which denied their joint motion for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the appellants’ motion for summary judgment dismissing the complaint insofar as asserted against them. In opposition to the appellants’ prima facie showing of entitlement to judgment as a matter of law, the plaintiff raised triable issues of fact as to the appellants’ successor liability for the subject lease (see Schumacher v Richards Shear Co., 59 NY2d 239, 245 [1983]; Jelvakov v AHL Processing Equip., 3 AD3d 519 [2004]; Fitzgerald v Fahnestock & Co., 286 AD2d 573 [2001]; Ladenburg Thalmann & Co. v Tim’s Amusements, 275 AD2d 243 [2000]; Graham v James, 144 F3d 229, 240 [2d Cir 1998]). Krausman, J.P., Schmidt, Cozier and Mastro, JJ., concur.